IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JESSICA RICKABAUGH,              : No. 82 WM 2014
                                 :
               Petitioner        :
                                 :
                                 :
          v.                     :
                                 :
                                 :
HON. NORMAN A. KRUMENACKER, III, :
JUDGE OF THE COURT OF COMMON :
PLEAS OF CAMBRIA COUNTY,         :
PENNSYLVANIA,                    :
                                 :
               Respondent        :


                                       ORDER


PER CURIAM
      AND NOW, this 12th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.